Citation Nr: 0434106	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1964. 

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Manila, the Republic of the Philippines.  In February 2004 
the Board remanded the claim for the RO to schedule the 
veteran for a Travel Board hearing.  In June 2004 the veteran 
withdrew his request for that type of hearing.  


FINDING OF FACT

The veteran had active service from April 1960 to April 1964, 
which included service on the USS KITTY HAWK in the waters 
off the shore of the Republic of Vietnam starting in or 
around October 1963.


CONCLUSION OF LAW

The veteran does not have qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004); VAOPGCPREC 
27-97 (July 23, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  That 
statute, however, is not applicable where the law, and not 
the evidence, is dispositive of a claim.  Mason v. Principi, 
16 Vet. App. 129 (2002).  Therefore, for reasons stated 
below, the VCAA is not applicable to this claim.

Factual Background

The veteran's service personnel records show that he served 
with Attack Squadron ONE HUNDRED FIFTEEN (VA-115) from August 
1962 to March 1964.  The veteran submitted printouts from 
websites showing that VA-115 served on the USS KITTY HAWK 
starting on October 1963 and that the USS KITTY HAWK had six 
extended deployments in support of U.S. forces in the 
Republic of Vietnam from 1963 to 1972.

Nonservice-connected Pension Benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
that is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002).  A veteran meets the service 
requirements of that section if he served in active military, 
naval or air service under one of the following conditions: 
(1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2004).  The 
Vietnam era is a period of war.  38 U.S.C.A. § 101(11) (West 
2002).  The term "Vietnam era" means the following: (1) the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period, and (2) the period beginning on August 5, 
1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2004).

VA General Counsel held that service aboard a deep-water 
naval vessel in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  The Board is 
bound by the regulations of VA, instructions of the Secretary 
of VA, and the precedent opinions of the VA General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).

Analysis

The Board accepts that the veteran had service on the USS 
KITTY HAWK in the waters off the shore of the Republic of 
Vietnam starting in or around October 1963.  However, such 
service is not wartime service for purposes of nonservice-
connected pension benefits.  VAOPGCPREC 27-97 (July 23, 
1997).  The veteran has not alleged that he was ever present 
within the land boundaries of the Republic of Vietnam.  While 
the veteran considers his service "wartime service" because 
he views being off the shores of the Republic of Vietnam as 
being in a war zone, the Board is bound by the regulations of 
VA, instructions of the Secretary of VA, and the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 2002).  Put simply, the veteran's service is not 
qualifying service for nonservice-connected pension benefits.  
As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



